Per Curiam.
Respondent, who is fifty-three years of age, was admitted to the bar in 1905.
The official referee has found, and the proof justifies the finding, that respondent paid solicitors for procuring negligence cases for him. Respondent seems to have had a small practice and since 1934 he has had very few negligence cases. The official referee has recommended, and the Bar Association is in accord with the recommendation, that respondent be suspended for a period of two years.
The report of the official referee should be confirmed and respondent suspended from the practice of the law for a period of two years.
Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.
Motion to confirm report of official referee granted and respondent suspended from the practice of the law for a period of two years.